Matter of Baxter v Annucci (2020 NY Slip Op 00462)





Matter of Baxter v Annucci


2020 NY Slip Op 00462


Decided on January 23, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 23, 2020

528883

[*1]In the Matter of Jason Baxter, Appellant,
vAnthony J. Annucci, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: January 3, 2020

Before: Garry, P.J., Lynch, Devine, Aarons and Reynolds Fitzgerald, JJ.


Jason Baxter, Pine City, appellant pro se.
Letitia James, Attorney General, Albany (Victor Paladino of counsel), for respondent.

Appeal from a judgment of the Supreme Court (Rich Jr., J.), entered March 7, 2019 in Chemung County, which dismissed petitioner's application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Judgment affirmed. No opinion.
Garry, P.J., Lynch, Devine, Aarons and Reynolds Fitzgerald, JJ., concur.
ORDERED that the judgment is affirmed, without costs.